Citation Nr: 1741061	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-44 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for low back disability.  

2.  Entitlement to service connection, to include on a secondary basis, for left foot disability.  


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 1973 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the New York, New York Department of Veterans Affairs Regional Office (RO).  Jurisdiction now resides with the RO in Winston-Salem, North Carolina, which forwarded the appeal to the Board.  The Veteran did not request a hearing.

This appeal was previously before the Board in May 2014, when it was remanded for additional development.  It was again remanded in for development in July 2016.  The matter is once again before the Board.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the June and July 2014 VA examination and addendum reports and their opinions, the Board in its July 2016 remand found them to be inadequate.  Moreover, private treatment records that the Board instructed be obtained prior to a VA examination were not obtained and associated with the record until more than two months following the VA examination, and therefore were not reviewed by the VA examiner.  Furthermore, the VA examiner did not provide an opinion as to whether the Veteran's disabilities were caused by or permanently worsened beyond their normal progression by his service-connected right-knee disability.  

The record indicates that, in accordance with remand directives, the AOJ requested a back and foot examination on August 4, 2016.  On August 22, 2016, Salisbury VAMC noted that the Veteran was "in a car accident and will not be mobile until about 3 months."  After that facility advised the Veteran to contact the AOJ when ready for an examination, the AOJ subsequently notified the Veteran by letter dated December 12, 2016 to contact the AOJ to schedule an examination.  The AOJ received no response and later re-adjudicated the claims and issued a Supplemental Statement of the Case (SSOC) on March 4, 2017, continuing the denial of the claims.  The Veteran has essentially asserted that his accident is sufficient good cause for failing to report and to contact the AOJ.  The Board will allow an additional attempt to schedule the examination, or in the alternative get medical opinions based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's low-back disability and left-foot disability at any VA facility and by any private treatment provider.  This should include obtaining records dealing with the motor vehicle accident and the treatment rendered therefore.  

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

In the next two paragraphs, examinations are requested.  It is possible that a single examiner can conduct both examinations.  The fact that the matters are set out in separate paragraphs is to make clear the findings needed with respect to the back and left foot disabilities, but does not mean separate examinations have to be conducted.

2.  After all additional records pertaining to the Veteran's low-back disability and left-foot disability have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for a VA examination(s) with a VA examiner(s) with an appropriate specialty(ies) for back disabilities and foot disabilities.  

The examiner is requested to provide findings and a diagnosis as to the etiology, nature, severity, and extent of the Veteran's low-back disability.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  

The examiner is requested to address the following in an opinion:

(a)  Does the Veteran have any currently diagnosed low-back disabilities?  If yes, please list all diagnosed low back disabilities.  

(b)  For any low back disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed low-back disability was caused by or related to the Veteran's active service?

(c)  For any low back disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that any low-back disability was caused by the Veteran's service-connected right-knee disability?

(d)  For any low back disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that any low-back disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected right-knee disability?

The examiner should specifically consider the March 2009 and September 2010 notes in the Veteran's medical records from his VA provider that his low-back disability could be related to his service-connected right-knee disability, as well as a May 2009 VA medical note from a VA provider which indicates that there may be an etiological relationship between the Veteran's low-back and right-knee disability.  

The examiner should comment on the findings and opinions of other examiners.  In addition, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's low-back disability, the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others; and the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Also conduct a VA examination with the VA examiner with an appropriate specialty for foot disabilities.

The examiner is requested to provide findings and a diagnosis as to the etiology, nature, severity, and extent of the Veteran's left-foot disability.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  

The examiner is requested to address the following in an opinion:

(a)  Does the Veteran have any currently diagnosed left-foot disabilities?  If yes, please list all diagnosed left-foot disabilities.  

(b)  For any left-foot disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed left-foot disability was caused by or related to the Veteran's active service?

(c)  For any left-foot disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that any left-foot disability was caused by the Veteran's service-connected right-knee disability?

(d)  For any left-foot disability not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that any left-foot disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected right knee disability?

In the opinion, the examiner should comment on the findings and opinions of other examiners.  In addition, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's left-foot disability, the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others; and the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  In the event that the Veteran does not respond to letters from the AOJ requesting information pertaining to scheduling the above examination(s) or, if they are scheduled and in the event the Veteran does not report for the examination(s), the AOJ should provide access to the electronic claims folders to the examiner(s) with the appropriate specialties in low-back disabilities and left-foot disabilities, in order to review the claims file.

The above directives, numbered 2 and 3, will apply and the examiner(s) should provide all findings and diagnoses, as stated above and address all issues in the opinion(s), as stated above.  

5.  The AOJ should document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

6.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



